*
c




                     OFFICE          OF     THE    ATTORNEY       GENERAL      OF    TEXAS
                                                         AUSTIN




         bfr. B. T. Walter8
         COUIltJ         AUditOr,         hith     COUnty
         Tyler,          Taxaa
         . .


         Dear Birl




                     .Tour 1etta                                                     la?
                                                                                , row8    ne oaf
         rsooa8ld8r8tloa    of 6p                                               #Idry an additloa-
         81 quortlon   r86ardlng                                              oountr fund8 ror the
         8uppotb          or   tin    Taxa8       Dd*a                       reoeirod        oar     oar8rul
         atteatlon.

                                                                            a la k attm
                                                                                     a Op inio 0S
                                                                                               n
                                                                              M t.”yo u
                                                                                      wer e8n-
                                                                            U8lClitlnlt            and tha
         City-COuBtJ ah                                                       80r oount Y moaev                 ,
         that      th8      rti8                                               for   thair          8up9ort.
         had baen           expand                                                   Tour          letter      of
                                                                   quartion
                                                                  hu Tama      Dafaue         Otmrd.




         ~,war8.anolllaryto tb8 main point of the4dpbion. ~oratwor,
        -;,aCt8rro8aaroh and ooasoltationwith.mmberr of tha Haal+h
         .h&dtlWBt, ~8 find that   the fast8 i%or'bo+~'@ 418 wara sot bo-
          rbi0 u8 WhOB w8 wrotaOplalon No. O-4905.    tar tb8e rea8on8,
          We arm withdrawlry our original ~Opialoa 0-5494, rendered on
         .fhptmrber  P, 1945, ana w* rhall not ln thla oplalon  pa88 upon
the 1ogalit.y of the City-County   Health Unit or the City-County
welfare Unit.   E  YOU dOair   Our  8pCifiO   OpiIliOIl UpOn their
legality, we ahall be glad to go into that matter anew.

             The rOuOWing  8tatUt88  8.r. pertinent to the qU88-
tloa pnaentod   in your lettensor July Blth, Auguet   19th and
tiaptembar 3rdr


                    l* l   l   a nd   th e   c OmJII.i88iOM r 8 COtAr t          Or     a 4
               may appmprlata
       o o u a ty               fUnda rr0r it8 general funda,
       or any other   8vailabl8 fund, for  th8 abniaiatration
       of 8Uoh Colmty   Child W8Uan   &8rd8   and provide fOZ
       88nio88   to and support of ohildran in ased Of pro-
       tactloa and/or oar*."                  (8oottoa     co,        ~tlol.8          696f1,
       Y.A.C.S.)


                    “* l   +   The    Co ztdsa lo a er 8   Court        of      a ny    c o u nty
       8hall her8 tlm   authority     to lppropriata mnd expend
       maef  r-r   th8 gan8ralraranura of It8 Oouaty ror
       aad In behalf of pub110 health aad laaltatloa within
       it.8 COlUlt~.”  (Al%018    til8f.   V.A.C.8)



                     provided
                    .* l   l  further that   County COQd8-
       8iOMr8        COWt8
                       Oity authoritier,   qorPaarniti@8, aad
       olrlo and patrfotlo orgutlratlom l ra ompoworod     and
       authorlrrd by thl8 Aot to prOVid8 rUIid8,   araorlea,
       eQu.lpmant,matorlal, traaaportatloa, or other a -
       proprInt* 8enloo8 or raoilltlea, to th8 Tats8 8 l -
       181110otUrd." (Seotloa 4. Artiol.8589la. V,A.C.S,)

               X. hare  b8.n  unable to find  that th8 hgi8~tlWO    ha8
mud.   prOVi8iOa  for tin audit of the88 fund8 after tbay hare boon
given t0 the88 OrgaiIi8afiOn8 by tha OOIEmi88iOner8' OOPTt.      W8
think,   howarar,   It a naoeraary lmplloatlon of tim power granted
to  glva fund8 that    th87 m8y bo glV8n PPOB oondltlon.

                    Wa, therorore, 8dVi88 YOU               that        it lie8 WithiB tha
diaoretloaOf          th8                court
                           OOIlUBi88iOIl~r8'                     to    provide by order duly
entered   thatall rurrd8 appropriated   by it ypder guthorlty of
               Ul8f   aad SSQla, Vernon'8   hnno%i~ed~tlill  .jtatubes,
~$i'$%'$n       COnditiOa  that the proper O$ri,O$ pf t+e reQ$p:
lent agenay 8ubmit p8riOdlOal1y,     a8 the Codt'    9 epiikd, a
gtateaent aooountlng   ror th8 ~80 0r the runda &van.

                                             Your8   very truly




                                                        A88i8taBt